OPINION
MORRISON, Judge.
This is a habeas corpus proceeding in which petitioner seeks his release from confinement.
According to the record, on June 16, 1943, in Cause #3957-A in the District Court of Limestone County, appellant waived a trial by jury and entered a plea of guilty to the capital offense of robbery with firearms. His punishment was assessed at ninety-nine (99) years.
The trial judge to whom this application for habeas corpus was submitted filed Findings of Fact and Conclusions of Law in which he concludes that the above conviction was void, because the District Judge on June 16, 1943, had no power to receive a plea of guilty without a jury in a capital case.
We have concluded that the trial court was correct. See Ex parte Stewart, 155 Tex.Cr.R. 479, 236 S.W.2d 799.
Petitioner is ordered discharged from confinement under the sentence in this cause.
It is so ordered.